Citation Nr: 0532434	
Decision Date: 12/01/05    Archive Date: 12/21/05	

DOCKET NO.  02-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his daughter


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1952 to January 1954.  
His medals and badges include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
VARO in Detroit, Michigan, that denied entitlement to service 
connection for PTSD.  The case was previously before the 
Board in September 2004 at which time it was remanded for 
procedural purposes.  At that time the issue was stated as 
the veteran's entitlement to service connection for a 
psychiatric disorder, claimed as PTSD.  The case has been 
returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran is shown as likely as not to have a 
psychiatric disorder due to events experienced in service.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for a chronic acquired psychiatric 
disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
heightened duties to assist and notify claimants with regard 
to appeals.  However, the Board finds that it unnecessary to 
address the applicability of the VCAA to the claim for 
service connection for a psychiatric disorder, claimed as 
PTSD, in view of the favorable disposition reached herein.  
The Board notes that the veteran provided testimony at a 
hearing at the RO in January 2002 in connection with his 
appeal.  A transcript of the hearing proceedings is of record 
and has been reviewed by the RO and the Board.  Further, the 
case was previously before the Board in September 2004 at 
which time it was remanded primarily for the purposes of 
compliance with the VCAA.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, law evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Service connection for PTSD requires:  (1) Medical evidence 
establishing the diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and (3) a link, established by medical evidence, 
between current symptoms and an inservice stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2005).

The evidence of record discloses the veteran has been awarded 
the Purple Heart Medal for participation in combat 
operations.  There is no question, then, about the veteran's 
exposure to enemy fire while serving in the Korean Conflict.  

A review of the medical evidence of record reveals that in 
November 1953 the veteran was hospitalized at the U.S. Naval 
Hospital, Mere Island, in California.  It was indicated he 
had been admitted to the sick list in Korea because of "being 
shell-shocked."  Records for that hospitalization, however, 
were not available.  The veteran had been transferred to a 
naval hospital in early October 1953 with diagnosis 
undetermined (anxiety reaction), and a diagnosis of anxiety 
reaction was established at that command.  He was further 
transferred to another facility where, following study, the 
diagnosis was changed to inadequate personality.  Following 
evacuation, he arrived at his current location in November 
1953.  On examination at admission, the veteran stated "my 
nerves never was too good.  I got to Korea in May and went on 
the line in July.  I was on the lines almost a month and got 
shell shocked by a shell that hit just above our bunker.  The 
noise of the guns and then all that bossing around bothered 
me too..."  

A Board of Medical Survey determined the veteran had a 
personality disorder, inadequate personality, that rendered 
him unfit for the Marine Corps.  It was recommended the 
veteran be discharged from service and this was accomplished 
in January 1954.

The post service medical evidence of record includes a report 
of a psychiatric examination accorded the veteran by VA in 
May 2001.  The veteran's medical record and correspondence 
file were available for review.  Reference was made to the 
service medical records and the treatment and evaluation for 
psychiatric symptomatology.  It was noted that since 1953 the 
veteran stated he had had no inpatient psychiatric treatment.  
He indicated the only outpatient mental health contact he had 
involved an evaluation about one year previously.  He denied 
obtaining any psychotherapy or psychiatric treatment.

The veteran's history included a notation of easy startle 
reaction.  He stated he did not currently have nightmares, 
although he reported having had some in the past.  He stated 
they revolved around his being shelled in combat and crawling 
over bodies to get to safety.  Persistence avoidance was not 
observed, although increased arousal was observed.  He also 
reported heightened startle response, irritability, and 
occasional difficulties with concentration.  

Examination findings were essentially unremarkable.  The 
examiner stated that the veteran's presentation was most 
consistent with a mild, chronic anxiety disorder.  The Axis I 
diagnosis was anxiety disorder, not otherwise specified, 
moderate in degree.

Also of record is a January 2004 communication from Douglas 
R. Mienk, M.D.  He stated that the veteran had been a patient 
of his for the past 10 years.  The veteran had hearing loss, 
tinnitus, and anxiety due to injuries he sustained while in 
the Korean war.  It was the physician's opinion that the 
veteran's "current anxiety...is a direct result of his 
service to our country."

Based on a longitudinal review of the evidence of record, the 
Board finds that although the veteran's psychiatric 
disability picture is complicated by several factors, there 
is a reasonable doubt as to whether the veteran has a 
psychiatric disorder as a result of his service during the 
Korean Conflict.  Resolving reasonable doubt in his favor, 
the Board finds that service connection for a chronic 
acquired psychiatric disorder, however diagnosed, is 
warranted and the appeal as to this issue is granted.  

Reference was made in the veteran's service medical records 
to his having been shell-shocked from his combat experiences.  
Anxiety reaction was one of the diagnoses given of the 
veteran during treatment and evaluation, although this was 
later changed to a personality disorder.  The psychiatric 
examination accorded the veteran by VA in May 2001 referred 
to some symptoms associated with PTSD, but resulted in a 
diagnosis of an anxiety disorder.  Unfortunately, the 
examiner did not express an opinion as to its etiology.  
However, the record also includes a statement from a 
physician who indicated the veteran had been a patient of his 
for about the past 10 years.  The physician was of the 
opinion that the veteran had an anxiety disorder that was a 
direct result of his military service.  There is no opinion 
to the contrary.  

With this in mind, the Board finds that the evidence of 
record is at least in relative equipoise.  When the evidence 
is in relative equipoise, the benefit of the doubt doctrine 
is for application.  See 38 U.S.C.A. § 5107(b).  Accordingly, 
the veteran prevails as to his claim for service connection 
for a chronic psychiatric disorder attributable to his combat 
experiences during the Korean Conflict.  


ORDER

Service connection for a chronic acquired psychiatric 
disability, currently diagnosed as anxiety, is granted. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


